UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-33491 Green Energy Management Services Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2873882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2251 Drusilla Lane, Suite B Baton Rouge, Louisiana (Address of principal executive offices) (Zip Code) 225-364-2813 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No There were 63,415,417 shares of the registrant’s common stock, $0.0001 par value, outstanding as ofAugust 14, 2013. GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk 13 Item 4.Controls and Procedures 13 PART II. OTHER INFORMATION Item 1.Legal Proceedings 15 Item 1A.Risk Factors 15 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3.Defaults Upon Senior Securities 16 Item 4.Mine Safety Disclosures 16 Item 5.Other Information 16 Item 6.Exhibits 16 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable - trade - Prepaid expenses Deferred project costs - current - Other current assets Total current assets Property and equipment-net Deferred project costs Total assets $ $ LIABILITIES AND ACCUMULATED STOCKHOLDERS' DEFICIT Current liabilties: Advances - related parties $ $ Notes payable - Bridge loan payable - related parties, net of discount of $0 and $310,000 Derivative liability Accounts payable - trade Other accrued liabilities - Total current liabilities Stockholders' (deficit): Common stock, $0.0001 par value, 500,000,000 shares authorized; 63,415,417 and 44,585,243 shares issued and outstanding on June 30, 2013 and December 31, 2012, respectively Additional paid in capital Retained deficit ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Income: Revenue earned $ Cost of revenue earned Selling, general and administrative expenses Depreciation and amortization expense Operating income (loss) Other expenses: Interest expense ) Income (loss) on derivative liability - ) - Total other expenses ) ) ) Net income (loss) $ $ ) $ ) $ ) Net loss per common share - basic and diluted $ $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. 4 GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss for the period $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of debt discount - Stock-based compensation Loss on derivative liability - Net change in assets and liabilities: (Increase) in contract receivables ) Decrease in prepaid expenses Decrease in deferred project costs (Increase) in other assets - ) Increase (decrease) in accounts payable - trade ) Increase in accrued liabilities Net cash provided by (used in) operating activities ) Cash flows from financing activities: Borrowings under bridge loans from related parties Proceeds from note payable - Repayments of third party debt ) - Repayments of bridge loans from related parties ) ) Net cash provided by (used in) financing activities ) Net decrease in cash ) ) Cash - beginning of period Cash - end of period $ $ Supplemental disclosure of cash flow information: Cash payments for interest $ $
